Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-18-00849-CV

                                         Craig Erich HEILMANN,
                                                 Appellant

                                                       v.

                                        DeEnna Rae HEILMANN,
                                               Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2000-CI-02542
                             Honorable Laura Salinas, Judge Presiding 1

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s August 30, 2018 final
order and its October 19, 2018 amended order for turnover relief are AFFIRMED. The costs of
this appeal are taxed against the appellant.

        SIGNED August 5, 2020.


                                                        _____________________________
                                                        Irene Rios, Justice




1
 The Honorable Laura Salinas signed the final order, and the Honorable John Gabriel signed both the turnover order
and the amended order for turnover relief.